COBB, Judge.
Appellant was adjudicated guilty of trafficking in stolen property and was sentenced to a term of fifteen years, consisting of eight years in jail followed by seven years of probation. The judgment is affirmed. Appellant’s sentence is vacated based on Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla. 1981). This cause is remanded for resen-tencing as provided in Villery.
JUDGMENT AFFIRMED; SENTENCE VACATED AND REMANDED FOR RE-SENTENCING.
SHARP and COWART, JJ., concur.